Citation Nr: 1123151	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for Meniere's disease, to include as a residual of aseptic meningitis.

4.  Entitlement to a rating in excess of 10 percent for a right inguinal hernia with a tender scar.

5.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to December 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas which, in pertinent part, denied the Veteran's claims for service connection for CAD, PTSD and Meniere's disease.  This rating decision also denied his claim for an increased rating for a right inguinal hernia repair and his claim for TDIU.

In a June 2010 substantive appeal, the Veteran indicated that he wished to appeal all issues addressed in his April 2010 statement of the case except for the rating assigned for migraines.

The Veteran testified before the undersigned at a February 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.  At the hearing, the Veteran explicitly withdrew his appeal with regard to the migraine issue.  See 38 C.F.R. § 20.204(b) (2010) (an appeal may be withdrawn on the record at a hearing on appeal).

Additional evidence pertinent to the claims was submitted in February 2011 and subsequent to the issuance of the April 2010 statement of the case. This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for epididymitis has been raised by the Veteran during the February 2011 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder and an increased rating for a right inguinal hernia with a tender scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in Thailand during Vietnam War era and was exposed to herbicides due to his work near the air base perimeter.

2.  The Veteran has been currently diagnosed with CAD, a form of ischemic heart disease

3.  The Veteran has current Meniere's disease as a result of meningitis in service.

4.  The Veteran maintained substantially gainful employment throughout the course of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the Board's favorable decision with regard to the Veteran's claims for service connection for CAD and Meniere's disease, further assistance is unnecessary to aid the Veteran in substantiating that claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Veteran was provided with VCAA notice in a letter dated in October 2009.  This letter notified him of the evidence required to substantiate his claim for TDIU. This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice to the Veteran accordance with Pelegrini.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and various private treatment records have been obtained.  The Veteran has not been afforded a VA examination with regard to his claim for a TDIU and such an examination is not required as the Veteran has maintained gainful employment during the appellate period.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the February 2011 hearing, the undersigned inquired as to the Veteran's educational background and employment history, including his current employment.  The record was held open for 60 days to allow the submission of additional evidence.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic diseases such as arthrosclerosis may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e), which include prostate cancer, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  

The provisions of 38 C.F.R. § 3.309(e) were recently amended to include ischemic heart disease (including coronary artery disease). 75 Fed. Reg. 53,202 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that a veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran must have one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

CAD

The Veteran contends that he was exposed to herbicides during his service in Thailand and is therefore entitled to presumptive service connection for CAD.

Service treatment records show that the Veteran was hospitalized in January 1972 for observation following complaints of right-sided abdominal pain; there was no disease found as a result of this observation.  Complaints of chest pain were noted in September 1983 and July 1987.  A chest X-ray in July 1987 showed the heart to be normal in size.  Elevated cholesterol was noted in February 1988, January 1990 and February 1990.  A separation examination was not conducted.

Service personnel records confirm that the Veteran was stationed at U-Tapao Airfield in Thailand from January 1973 to January 1974 and that he was assigned to the 635th Supply Squadron.  He worked as a Hydrant Refueling Operator and was responsible for inspecting, performing and recording operator's maintenance on the portable hydrant refueling systems.  He was responsible for refueling and defueling aircraft.  He also participated in servicing aircraft with over 20 million gallons of fuel each month.

A December 2008 private emergency room summary reflects a diagnosis of an acute myocardial infarction following complaints of chest pains.

A January 2009 VA chest X-ray reveals atherosclerotic calcifications in the aorta and iliac vessels without aneurismal dilatation.

A January 2009 private treatment summary indicates that the Veteran was being followed for chronic angina, CAD and hyperlipidemia.

A January 2009 letter from J.C. D.O., the Veteran's private cardiologist, relates that the Veteran was found to have significant triple vessel CAD.  Dr. C. opined that if medical therapy had been started for hyperlipidemia during service, it might have potentially prevented his most recent cardiac event.

During his February 2011 hearing, the Veteran testified that he was hospitalized for three weeks in 1972 for some sort of heart disorder.  He could not prove whether he was in Vietnam or not.  During Vietnam, he worked around aircraft that were either sprayed with herbicides or would be used to spray herbicides.  He also loaded and unloaded barrels of herbicides.  The base perimeters, flight lines and runway areas in Thailand were sprayed with herbicides.  He was stationed at U-Tapao Airbase during this time.

The Veteran has a current disability as he has been diagnosed as having CAD, a form of ischemic heart disease.  The recently revised regulations allow for presumptive service connection for ischemic heart disease based upon herbicide exposure.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  

The record establishes that the Veteran served at U-Tapao Airfield during the Vietnam era and that his duties included refueling and defueling planes.  A map of the U-Tapao Airfield from this period demonstrates that the flightline was located along the perimeter of the airfield and that the headquarters for the 635th Supply Squadron was located adjacent to the flightline.  The Veteran's daily work duties placed him near the perimeter of the airfield.  

VA's Compensation and Pension service has decided that it will concede herbicide exposure for Air Force Veteran's stationed at U-Tapao whose duties placed them near the airbase perimeter.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  The Veteran meets these criteria.  Inasmuch as herbicide exposure is conceded and he has a disease subject to presumptive service connection on the basis of such exposure, all of the elements for service connection for CAD have been met and the claim is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Meniere's disease

The Veteran's service treatment records contain no findings referable to Meniere's disease; they do show that he was treated for aseptic meningitis.  In a letter dated in March 2011, R.F., M.D., opined that the meningitis had resulted in current Meniere's disease.  A VA treatment record dated in December 2008 also provides support for a link between current Meniere's disease and in-service meningitis.  At that time, a VA physician reported an impression of post-meningitis occipital neuralgia and vascular headaches possible Meniere's disease versus sequelae of meningitis in the auditory nerves.  While doctor have not stated a reason for their conclusions, there is evidence that meningitis is a risk factor for Meniere's disease.  U.K. National Health Service, Meniere 's disease, http://www.cks.nhs.uk.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current Meniere's disease as a result of the in-service episode of meningitis.  Service connection for Meniere's disease is; therefore granted.

TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In a statement dated in October 2009, the Veteran reported that he had attempted to maintain full-time employment following his December 2008 heart attack but was unable to do so.  He had numerous doctors' appointments and was out from work approximately half the time.  His work was very stressful.

An October 2009 opinion from M.W., the Veteran's private primary care physician, indicates that the Veteran had numerous medical problems, including coronary artery disease and a history of a "small" heart attack.  He was currently employed as an optical technician where he worked full-time and saw 30 to 40 patients per day.  He complained of being extremely fatigued, which was multi-factorial.

A November 2009 Request for Employment Information completed by the Veteran's current employer indicated that he began half-time employment in November 2009 after working full-time since July 1993.  The Veteran had suffered a cardiac event and received several coronary artery stents.  He no longer felt able to work a full week.

During the February 2011 hearing, the Veteran testified that he was able to work most of the time.  By one o'clock in the afternoon he was "totally exhausted" and he was not sure if this was due to his age or cardiac disability.  He had missed so much work due to doctor's appointments or using sick leave that he was "in trouble" with his supervisor.  

He graduated from high school and took three years of college coursework.  During service, he worked as an air traffic controller.  He then worked for the post office for one year and then went into the ophthalmology field.  He had remained employed at a VA opthalmology clinic for 19 years.  Some weeks he missed no work and other weeks he missed half a week of work to three-quarters of a week of work.  He missed a month and a half straight following a heart catheterization.  Although he intended to work part-time after his heart attack, he was frequently called into work, resulting in full-time or near full-time employment.  His duties included refracting patients, issuing and repairing glasses, and conducting testing.  He currently worked full-time and earned 28 dollars per hour.  On the Federal Government schedule he was paid at a GS-9, step 8 rate.  He generally was paid for a 40 hour work week.

The record establishes that the Veteran has maintained substantially gainful full-time employment throughout the course of this appeal.  Although there may have been times during the course of this appeal where the Veteran maintained less than full-time employment, this employment cannot be considered to be marginal for VA purposes.  He earns far in excess of the poverty threshold for one person, which was $10,830 in 2010.  U.S. Dept. of Health and Human Services, http://www.aspe.hhs.gov/poverty/10poverty.shtml.  The employment cannot be viewed as sheltered inasmuch as it is skilled and highly responsible and there is no other evidence that it was sheltered.  As a grant of TDIU requires that a claimant be unable to secure or follow a substantially gainful occupation, the instant claim is denied.  38 C.F.R. §§ 3.340, 3.341, 4.16; see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for Meniere's disease is granted.

Entitlement to a total rating based upon individual unemployability is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

Service treatment records document complaints of anxiety and nervousness in September 1971.  The Veteran was placed on a physical profile due to marital discord and a situational stress reaction in October 1978 and received psychological treatment.  In April 1979, a diagnosis of an acute situational stress reaction secondary to marital discord was made.  Post-service treatment records document an impression of probable dysthymia versus depression in June 2006 and an assessment of major depression in November 2009.

On VA outpatient treatment in November 2009, the impressions were major depression and rule out PTSD.  At that time the Veteran reported that his symptoms had begun after the myocardial infarction, but the examiner noted that the Veteran had served in Vietnam and reported disturbing dreams.  In March 2011, the impressions were major depressive disorder and PTSD.  The clinician appears to have based the diagnosis on the Veteran's reports of having served in Vietnam.  The record; however, does not show that the Veteran served in Vietnam, and he has testified that he could not "prove" this fact.  He did report stressors related to serving as an air traffic controller in service.  He noted one stressor in which a C-130 was lost while he was the air traffic controller.  Some of these stressors might be verifiable if additional information was provided.

The Veteran was afforded a VA examination in February 2009 to determine the current manifestations of his right inguinal hernia.  A diagnosis of superficial nerve entrapment secondary to a right inguinal herniorrhaphy was made and the examiner opined that the Veteran's subjective reports of groin pain appeared to be attributable to this nerve entrapment.  However, the examiner did not specify which nerve was impacted and the severity of that disability.  A new VA examination is required to determine the nature and extent, including any neurological impairment, of the service-connected right inguinal hernia repair.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a stressor statement reporting the dates of the stressors within a 60 day period.  If the Veteran responds, attempt to obtain supporting evidence of the stressor from the service department or other available sources.

If additional information is needed to make the request for information, ask the Veteran for this information.

2.  The RO/AMC should afford the Veteran a VA examination to determine whether any current acquired psychiatric disorder had its onset in service or are otherwise the result of a disease or injury in service.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  All indicated diagnostic testing and diagnostic studies should be undertaken.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder had its onset in service or is otherwise related to a disease or injury in active duty.  The examiner should specifically comment on the September 1971 complaints of anxiety and nervousness and the October 1978 finding of an acute situational stress reaction.

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis.  If the Veteran does not meet the criteria for that diagnosis, the examiner should specify the criteria that are absent.

The examiner should provide a rationale for all opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

2.  The RO/AMC should afford the Veteran a VA examination to determine the current manifestations of his right inguinal hernia repair, including any neurological manifestations.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  

The examiner should indicate such review in the examination report or in an addendum.  All indicated diagnostic testing and diagnostic studies should be undertaken.  

The examiner should describe in detail all current manifestations associated with the Veteran's right inguinal hernia repair, including any impairment to the posterior tibial nerve or anterior crural nerve, or any other affected nerve.

The examiner should also indicate whether any such nerve impairment is best characterized as mild, moderate or severe and whether there is complete nerve paralysis.

The examiner should provide a rationale for all opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

4.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


